 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAYFUN KARAUZUM,                                     Case No. 1:19-cv-01190-DAD-JDP
12                        Petitioner,                      ORDER TO SHOW CAUSE WHY PETITION
                                                           SHOULD NOT BE DISMISSED AS MOOT
13            v.
                                                           ECF No. 1
14    STEVEN MERLAK,
15                        Respondent.
16

17           Petitioner Tayfun Karauzum, a federal prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2241. ECF No. 1. This matter is before the court for preliminary

19   review under Rule 4 of the Rules Governing Section 2254 Cases. See Rules Governing Section

20   2254 Cases, Rule 4; 28 U.S.C. § 2243. Under Rule 4, a district court must dismiss a habeas

21   petition if it “plainly appears” that the petitioner is not entitled to relief. See Valdez v.

22   Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th

23   Cir. 1998). We order petitioner to show cause why the petition should not be dismissed as moot.

24   Discussion

25           Petitioner’s sole request for relief is a change in his prison placement from incarceration

26   to home confinement. ECF No. 1. Petitioner stated that his projected release date was December

27

28
                                                          1
 1   11, 2019, see id. at 7, and the Bureau of Prison’s (“BOP”) inmate locator indicates that he was

 2   released on that day.1

 3           The “case-or-controversy requirement of Article III, § 2, of the Constitution subsists

 4   through all stages of federal judicial proceedings, trial and appellate . . . . The parties must

 5   continue to have a personal stake in the outcome of the lawsuit.” Lewis v. Continental Bank

 6   Corp., 494 U.S. 472, 477-78 (1990) (internal quotations omitted). Therefore, throughout civil

 7   proceedings, the petitioner “must have suffered, or be threatened with, an actual injury traceable

 8   to the defendant and likely to be redressed by a favorable judicial decision.” Id. at 477. “[I]f it

 9   appears that [the court is] without power to grant the relief requested, then the case is moot.”

10   Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir. 1991).

11           Custody is a “concrete injury.” See Spencer v. Kemna, 523 U.S. 1, 7 (1998). Once

12   custody has ended, “some concrete and continuing injury” other than detention—a “collateral

13   consequence”—must exist if a habeas petition is to be maintained. See id. When a habeas

14   petitioner challenges his underlying criminal conviction, collateral consequences are presumed to

15   exist, even after a petitioner has been released from custody. See id. However, collateral

16   consequences are not presumed where a habeas petitioner challenges an action other than a

17   criminal conviction. Id. at 12-13. In those cases, the petition is moot once the petitioner is

18   released from custody, unless the petitioner can show that he will suffer collateral consequences.

19   Id. at 14.

20           Here, petitioner’s sole request for relief was placement in home confinement, ECF No. 1
21   at 5, and he is no longer in BOP’s custody. Because it is now “impossible for [the] court to grant

22   any effectual relief” on petitioner’s claim, that claim is moot. See Dominguez v. Kernan, 906

23   F.3d 1127, 1132 (9th Cir. 2018). Further, petitioner did not allege any current or future collateral

24   consequences from his custody. Because collateral consequences are not presumed in habeas

25   cases challenging custody, petitioner had the burden to show he would suffer collateral

26
     1
27    See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last visited
     February 19, 2020) (showing petitioner Tayfun Karauzum, inmate number 58247-053, released
28   on December 11, 2019).
                                                     2
 1   consequences. See Spencer, 523 U.S. at 14. Therefore, because petitioner is no longer in custody

 2   and he has failed to allege any collateral consequences of his custody, his petition is moot. See id.

 3   Order

 4            Within fourteen days of the date of service of this order, petitioner must show cause why

 5   the court should not summarily dismiss the petition as moot. Failure to comply with this order

 6   may result in the dismissal of the petition.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      February 21, 2020
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12   No. 206.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
